DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation a predetermined temperature, and the claim also recites in particular constant temperature which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation a predetermined temperature, and the claim also recites in particular constant temperature which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forsthoevel (9,403,311: figure 2; column 6, lines 45-54; column 7, lines 27-58 and column 9, lines 1-46).
Forsthoevel teaches an injection blow molding apparatus comprising: an injection molding machine (2), a first transport device (4), a storage device (32) which is heated (column 9, lines 6-10) to a specific temperature, a temperature detection device (18) upstream of the heating device (12) to measure the temperature of the plastic preforms, a control device (46) that controls the heating device based on the signals received from the temperature detection device 18, see column 9, lines 41-46), and a blow molding machine to blow the heated preforms into containers.  The reference explicitly states that all plastic preforms are preferably fed to the storage apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Forsthoevel taken together with Hahn (2013/0277892 A1: figure 1 and paragraphs 37 and 38).
Forsthoevel discloses all claimed features except for the use of a blocking device at the outlet of the thermal preform storage.  The reference does discuss flexibility and operating the preform molding station and container forming station at different rates.
Hahn discloses a blow molding apparatus having a conveying system with a blocking device (11) between a storage device (15) and a heating device (4) having a conveying device.  The reference discloses blocking the preform flow when downstream production units are disabled.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Forsthoevel by using a blocking member between a storage device and a heating device as disclosed by Hahn because such was a well-known manner of interrupting product flow in a blow molding apparatus when downstream processes are disrupted.
Claim 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Forsthoevel taken together with Lappe et al (2011/0298145 A1: figure 2; paragraphs 39, 41, 44, 99 and 102).
Forsthoevel disclose all claimed limitations except for the control device controlling the speed of a downstream process element.
Lappe et al disclose a blow molding apparatus having a storage unit (206) to store preforms between an injection molding station (201) and a blow molding machine (203) wherein a preform temperature measuring element (paragraph 34) measures a temperature of the preforms before the preforms enter the heating section.  The reference further discloses controlling of the speed of the blow molding unit based upon the temperature of the preforms, see paragraphs 99 and 102.  The operation at reduced power happens at a slower speed.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Forsthoevel by controlling the speed of the blow molding process portion of the apparatus based on a measured temperature as disclosed by Lappe et al based upon the longer time period needed to heat relatively cold preforms.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Forsthoevel taken together with Hahn.
Forsthoevel discloses a process of injection molding plastic parisons, feeding the parisons to a heated buffer storage section, feeding the preforms to a heating assembly, measuring the temperature of the preforms between storage and the heating steps, blow molding the heated parisons wherein the heating of the preforms in the heating section is controlled based upon the temperature measurements taken.  The reference does not disclose a blocking member between the storage section and the heating section.
Hahn discloses a process of blow molding heated preforms wherein a blocking member is located between a storage member and the heating section to block the flow of preforms dependent upon the functionality of the downstream processes.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Forsthoevel by using a blocking member to stop the flow of preforms from a storage section as disclosed by Hahn for the purpose of controlling the process based upon the availability of the downstream processes to avoid merely constantly removing preforms that cannot be processed downstream.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Forsthoevel taken together with Hahn as applied to claims 1-5 above, and further in view of Lappe et al.
The previous combination of Forsthoevel and Hahn discloses all claimed features except for the controlling of the speed of a downstream process based on a measurement of a preform.
Lappe et al disclose a blow molding process having a storage unit (206) to store preforms between an injection molding station (201) and a blow molding machine (203) wherein a preform temperature measuring element (paragraph 34) measures a temperature of the preforms before the preforms enter the heating section.  The reference further discloses controlling of the speed of the blow molding unit based upon the temperature of the preforms, see paragraphs 99 and 102.  The operation at reduced power happens at a slower speed.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Forsthoevel by controlling the speed of the blow molding process portion of the apparatus based on a measured temperature as disclosed by Lappe et al based upon the longer time period needed to heat relatively cold preforms.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Coxhead et al (5,772,951) disclose an accumulation station that is heated to maintain the heat of the preforms from the injection molding step before feeding the preforms to a blow molding step.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        6/14/2022